SUMMARY ORDER
In our earlier order in this case we deferred ruling on the School District’s motion for Eleventh Amendment sovereign immunity as another panel was considering the same issue. That panel has now held that a local Board of Education in New York state cannot claim Eleventh Amendment immunity. Woods v. Rondout Valley Cent. Sch. Dist. Bd of Educ., 466 F.3d 232, at 251, 2006 WL 2891820, at * 16 (2d Cir. Oct.10, 2006). In light of this ruling, the district court’s denial of the School District’s motion to dismiss based on Eleventh Amendment immunity is AFFIRMED.